Citation Nr: 0218448	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
March 1974.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
the benefit sought on appeal.

While the veteran requested a Travel Board hearing in his 
February 2000 substantive appeal, he subsequently withdrew 
his request in March 2000 and instead asked to be 
scheduled for a local RO hearing.  The RO hearing was held 
in June 2000.  Service connection for peptic ulcer disease 
was granted in an August 2000 rating decision.  As such, 
the matter is no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is a proximate balance of positive and negative 
evidence on the question of whether hypertension had its 
onset in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
hypertension was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed hypertension during 
his active duty service.  
To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service. See 38 
U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. When a disease is first diagnosed after 
service, service connection may nevertheless be 
established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by 
evidence that a presumption period applied. See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Service connection for 
hypertension may be presumed if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from service pursuant to 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the pertinent facts of record is as follows.  
The veteran's service medical records reflects that the 
veteran had the following blood pressure readings: 118/68 
upon enlistment examination in January 1967; 140/90 in 
April 1970; 120/70 in May 1970; 138/90 in June 1970; 
134/80 in February 1972; and 177/78 upon separation 
examination in March 1974.  A May 1974 Medical Examiner's 
Certificate from US Steel Corporation noted the veteran's 
blood pressure as 152/92. A February 1975 emergency room 
record from Dr. M.H.S. notes a systolic reading of 156.  
The diastolic reading is illegible.  An April 1976 entry 
from Dr. M.H.S. notes an episode of vertigo, which was 
classified as an inner ear disorder versus labile 
hypertension.  Private medical records from Dr. D.L.H., 
Central Baptist Hospital, Appalachian Regional Healthcare, 
Cumberland Valley/Lynch Clinic note treatment for 
hypertension and coronary atherosclerotic heart disease.

In various statements and in testimony presented before 
the RO in June 2000, the veteran has stated that he sought 
post-service treatment from Dr. M.F.S. for high blood 
pressure and received medication.  Lay statements, to 
include from the veteran's wife, indicate that Dr. M.F.S. 
treated the veteran during 1974 and 1975 for high blood 
pressure.  A statement from Dr. M.F.S' widow further 
indicates that the records of Dr. M.F.S. were "destroyed 
years ago in accordance with the requirements dealing with 
such records."  This apparently followed the death of Dr. 
M.F.S.  

A March 2000 letter from Dr. E.A.D. states that the 
veteran has had hypertension since service, for which he 
still has problems and seeks treatment.  A July 2000 
medical opinion from Dr. E.A.D. indicates that the veteran 
has been followed by his clinic since 1995.  Dr. E.A.D. 
further indicates that according to the veteran's records, 
his blood pressure was high while in service and soon 
after his discharge.  Dr. E.A.D. concluded that he 
believed hypertension was as likely as not to have been 
incurred while the veteran was in service. 

Upon VA examination in April 2001, the examiner concluded 
that after reviewing all the veteran's medical records, 
the only objective finding regarding high blood pressure 
in service was the veteran's discharge physical which 
contained a blood pressure reading of 177/78.  The 
examiner concluded that it was very difficult to make a 
conclusive diagnosis that the veteran had hypertension 
during his time in service based on one reading with high 
systolic blood pressure upon discharge exam.

The Board has thoroughly reviewed all the evidence of 
record and after careful consideration of all procurable 
and assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. See 
38 C.F.R. § 3.102.  In this regard, while the veteran's 
service medical records do not contain a diagnosis of 
hypertension and available records do not reflect its 
presence until 1976, there is nothing of record to suggest 
that the veteran's statements regarding his seeking 
treatment in 1974 and 1975 for hypertension are not 
credible.  Moreover, the record contains elevated readings 
as early as May 1974, and the veteran's private physician 
has opined that the veteran's hypertension is as least 
likely as not related to his active duty service.  

Though the VA examiner was unable to conclusively 
determine if hypertension was incurred during service, he 
did not expressly rule out a nexus to the veteran's 
service.  Therefore, based on the cumulative evidence of 
record, and resolving doubt in favor of the veteran, 
service connection is granted for hypertension.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is granted.


_____________________________
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

